—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the Town of Babylon appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated October 21, 1997, which granted the petition.
Ordered that the order is reversed, as a matter of discretion, with costs, the petition is denied, and the proceeding is dismissed.
The petitioner failed to demonstrate, inter alia, either a reasonable excuse for his delay or that the Town of Babylon received actual notice of his claim within the statutory time or within a reasonable time thereafter (see, General Municipal Law § 50-e [5]; Matter of Finneran v City of New York, 228 *342AD2d 596). Accordingly, the Supreme Court improvidently exercised its discretion in granting the petition. Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.